UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6402



ROBERT STEVEN LOGAN,

                                              Plaintiff - Appellant,

          versus


EARL BROWN, Unit Manager; CHARLES BROCK,
Deputy Warden; RICHARD LINDLER, Warden; L. F.
BESSINGER, Warden; JOYCE BROWN, Unit Manager;
CHARLES MOORE, Inmate Representative; JAMES L.
HARVEY, Regional Administrator; WILLIAM D.
CATOE, Deputy Commissioner for Operations;
PARKER EVATT, Ex-Commissioner; JOHN R. MAXEY,
Investigator; GENE NOLES, Assistant Ombudsman;
SAMMIE D. BROWN, Director of Classification;
MICHAEL MOORE, Commissioner; E. JENNINGS, Cor-
rectional Officer; T. MURRAY, Lieutenant;
SAMPSON PARKER, JR., Correctional Officer;
TARA HOPKINS, Correctional Officer, TIM RILEY,
Chief of Monitoring and Evaluation Branch,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-97-296-3-20-BC)


Submitted:   September 15, 1998           Decided:   October 19, 1998


Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Robert Steven Logan, Appellant Pro Se. W. Howard Boyd, Jr., GIBBES,
GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Logan

v. Brown, No. CA-97-296-3-20-BC (D.S.C. Feb. 6, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED



                                2